AO 458 (Rev. 06/09)USDC     IN/ND
                    Appearance        case
                               of Counsel    3:19-cv-00313 document 3 filed 04/22/19 page 1 of 1

                                   UNITED STATES DISTRICT COURT
                                                              for the
                                                  Northern District
                                                __________  DistrictofofIndiana
                                                                         __________


                    RONALD BAKER,                                )
                           Plaintiff                             )
                              v.                                 )      Case No.      3:19-cv-00313
        JAMES TINKER and TRANS-PORTE, INC.                       )
                          Defendant                              )

                                                 APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          JAMES TINKER                                                                                                 .


Date:         04/22/2019                                                                  /s/ Brian O. Watson
                                                                                           Attorney’s signature


                                                                                      Brian O. Watson, #6304248
                                                                                       Printed name and bar number
                                                                                   Riley Safer Holmes & Cancila LLP
                                                                                        Three First National Plaza
                                                                                       70 W Madison St, Ste 2900
                                                                                         Chicago, Illinois 60602
                                                                                                 Address

                                                                                        bwatson@rshc-law.com
                                                                                             E-mail address

                                                                                            (312) 471-8700
                                                                                            Telephone number

                                                                                            (312) 471-8701
                                                                                              FAX number
